Title: From John Adams to Alexander Hamilton, 2 July 1799
From: Adams, John
To: Hamilton, Alexander



Sir
Quincy July 2. 1799

Dr Daniel Parker of Norton introduced to me by General Cobb will have the Honour to deliver you this Letter. The Case of his Son is a very unfortunate one, and I beg Leave to introduce him to your kind offices. If the young Gentleman can be discharged with Propriety I am desirous it Should be done or if he has dispositions and qualifications for any thing better than the station of a common Soldier, I wish he might have it.
I am Sir with much respect / your most obedient Servant

John Adams